DETAILED ACTION

Status of Claims
•    The following is an office action in response to the communication filed 08/11/2021.
•    Claims 1, 5-6, 8, 11, 15-16, and 18 have been amended.
•    Claims 4, 7, 14, 17, and 21-22 have been canceled.
•    Claims 1-3, 5-6, 8-13, 15-16, and 18-20 are currently pending and have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of Application No. CN201710440051.X, filed on 06/12/2017 has been received.
The applicant’s claim for benefit of PCT/CN2017/118776, filed 12/26/2017 has been received and acknowledged.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “module…” (claims 11-12, and 18); and “unit…” (claims 11, 13, 15-16, 18-19) with the functional language  “configured to,” which are not preceded by a structural modifier.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 



Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-13, 15-16, and 18-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With respect to claims 11-13, 15-16, and 18-19, claim elements claim elements “module…” (claims 11-12, and 18), and “unit…” (claims 11, 13, 15-16, 18-19) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. (See Specification [0016-0019]). Accordingly, the claim limitations fail to comply with the written description requirement.
Dependent claims 12-13, 15-16, and 18-19 are rejected for at least the same rationale as set forth in the above paragraph.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-13, 15-16, and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claims 11-13, 15-16, and 18-19, claim elements claim elements “module…” (claims 11-12, and 18); and “unit…” (claims 11, 13, 15-16, 18-19) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear what the corresponding structure, material, or acts for performing the entire claimed function include and how to clearly link the structure, material, or acts to the function. Therefore, these claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Dependent claims 12-13, 15-16, and 18-19 are rejected for at least the same rationale as set forth in the above paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-6, 8-13, 15-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-3, 5-6, and 8-10 are directed to a process, and claims 11-13, 15-16, and 18-20 are directed to an apparatus. Therefore, claims 1-3, 5-6, 8-13, 15-16, and 18-20 are directed to statutory subject matter under Step 1 of the Alice/Mayo test (Step 1: YES).

Taking claim 1 as representative, claim 1 recites at least the following limitations that are believed to recite an abstract idea: 
determining a product similarity between a first product provider and a second 5product provider; and 
determining, based on the product similarity, whether the first product provider is the same as the second product provider, wherein determining a product similarity between a first product provider and a second product provider comprises:  
10obtaining at least one matching pair comprising a product of the first product provider and a product of the second product provider, wherein a price difference between the products meets a price deviation requirement; and 
determining the product similarity between the products of the at least one matching pair,
wherein the determining whether the first product provider is the same as the second product provider comprises: 
determining, based on the product similarity between the products of the at least one matching pair, whether the first product provider is the same as the second product provider, 
for each of a plurality of products of the first product provider and each of a plurality of products of the second product provider, determining multiple matching pairs, wherein the product similarity is calculated for each of the multiple matching pairs, 
determining, among the product similarities of the multiple matching pairs, a maximum product similarity as a to-be-processed similarity of the product; 
determining a comprehensive product similarity between the first product provider and the second product provider, wherein the comprehensive product similarity is a ratio of a quantity of products whose to-be-processed similarities are greater than a specified threshold to a sum of a quantity of the products of the first product provider and a quantity of the products of the second product provider; and 
determining, based on the comprehensive product similarity, whether the first product provider is the same as the second product provider.
The above limitations recite the concept of determining similar product listings from a single product provider.  These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Specifically, the claims are related to 
Under Prong Two of Step 2A of the 2019 PEG, independent claim 1 is silent regarding additional elements. In fact, claim 1 does not recite any additional elements. Accordingly, claim 1 is not integrated into a practical application.  Claim 11 recites additional elements, such as an information determining apparatus, a first calculation module, a judging module, a matching unit, a first calculation unit and a second calculation unit. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration.  As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application.  Although these additional computer-related elements are recited, claim 11 merely invokes such additional elements as a Alice, claim 11 merely recites a commonplace business method (i.e., determining similar product listings from a single product provider) being applied on a general purpose computer.  See MPEP 2106.05(f).  Furthermore, claim 11 generally links the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer (see FairWarning v. Iatric Sys.).  Likewise, claim 11 specifying that the abstract idea of determining similar product listings from a single product provider is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer.  As such, under Prong Two of Step 2A of the 2019 PEG, when considered both individually and as a whole, the limitations of claims 1 and 11 are not indicative of integration into a practical application (Step 2A, Prong Two: NO).
                Since claims 1 and 11 recite an abstract idea and fail to integrate the abstract idea into a practical application, claims 1 and 11 are “directed to” an abstract idea (Step 2A: YES).

Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract idea. See MPEP 2106.05. The instant claims do not include 
Returning to independent claim 1, claim 1 is silent regarding any additional elements.  In fact, claim 1 is completely silent regarding any implementation via a computer. Accordingly, claim 1 does not provide significantly more. Claim 11 recites additional elements, such as an information determining apparatus, a first calculation module, a judging module, a matching unit, a first calculation unit and a second calculation unit. As discussed above with respect to Prong Two of Step 2A, although additional computer-related elements are recited, the claim merely invokes such additional elements as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Moreover, the limitations of claims 1 and 11 are manual processes, e.g., receiving information, analyzing information, etc.  The courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)).  Furthermore, as discussed above with respect to Prong Two of Step 2A, claim 11 merely recites the additional elements in order to further define the field of use of the abstract idea, therein attempting to generally link the use of the abstract idea to a particular technological environment, such as the Internet or computing networks (see Ultramercial, Inc. v. Hulu, LLC. (Fed. Cir. 2014); Bilski v. Kappos (2010); MPEP 2106.05(h)).  Similar to FairWarning v. Iatric Sys., claim 11 specifying that the abstract idea of determining similar product listings from a single product provider is executed in a computer environment merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claim to the computer field, i.e., to execution on a generic computer. 
Even when considered as an ordered combination, the additional elements do not add anything that is not already present when they are considered individually.  In Alice Corp., the Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claims 1 and 11 simply convey the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claims 1 and 11 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself (Step 2B: NO).

Dependent claims 2-3, 5-6, 8-10, 12-13, 15-16, and 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because they do not add “significantly more” to the abstract idea.  Dependent claims 2-3, 5-6, 8-10, 12-13, 15-16, and 18-20further fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial or legal interactions such as advertising, marketing, or sales activities or behaviors. Dependent claims 2-3, 5-6, 8-10, 12-13, 15-16, and 18-20, under their broadest reasonable interpretation, further fall within the “Mental processes” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite concepts performed in the human mind (including an observation, evaluation, judgement, opinion). Dependent claims 2-3, 5-6, 8-10, 15-16, and 19-20 fail to identify additional elements and as such, are not indicative of integration into a practical application. Dependent claims 12-13, and 18 further identify additional elements, such as a determining module, a selection unit, a determining unit, and a second calculation module. Similar to discussion above the with respect to Prong Two of Step 


Allowable Subject Matter

Claims 1-3, 5-6, 8-13, 15-16, and 18-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112 and 35 U.S.C. 101, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 

Prior Art consideration


Response to Arguments
Applicant’s arguments, filed 08/11/2021, have been fully considered.

Claim Interpretation
Applicant argues “claims 11-19 do not include a means-plus-function format and thus, a rebuttable presumption that 112(f) is not invoked is established…with respect to computer-implemented inventions, ‘structure of computer software is understood through, for example, an outline of an algorithm, a flowchart, or a specific set of instruction or rules.’…in the present application, the question is whether the specification provides a finite sequence of steps for the respective claim limitations…the specification provides a finite sequence of steps regarding how the respective modules or units perform the recited operations.” Remarks pages 10-12. The examiner disagrees. The MPEP makes clear that examiners are to apply 35 U.S.C. 112(f) to a claim limitation if it meets the following 3-Prong analysis: (a) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also 
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. MPEP 2181(I). Here, the claims use the generic placeholders “module” and “unit” as a substitute for “means,” and therefore, prong A is fulfilled. Further, the transition word “configured for” is used, fulfilling prong B. Last, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function, therefore fulfilling prong C. Applicant’s argument regarding the steps performed does not move the claims outside the realm of 112(f) interpretation, because the terms “module” and “unit” are not tied to sufficient structure, material, or acts for performing the claimed function. Nowhere do the claims or does the Specification define the nonce terms as being software or anything else, therefore Applicant’s arguments regarding the steps has no bearing on the 112(f) interpretation. Accordingly, the 112(f) claim interpretation is maintained.

35 U.S.C. 112(a)
Applicant argues “the specification provides a finite sequence of steps regarding how the respective modules or submodules perform the recited operations. Thus, it is respectfully submitted that the claim(s) includes sufficient structure and Applicant respectfully requests the withdrawal of the rejections under 35 USC 112(a).” Remarks pages 12-13. The examiner disagrees. Applicant’s argument regarding the steps performed does not overcome the 112(a) rejection, because the terms “module” and “unit” are not defined as being software performing 

35 U.S.C. 112(b)
Applicant argues “Regarding claims 7 and 17, Applicant amended the claim to clarify the subject matter and respectfully requests the withdrawal of the rejections.” Remarks page 14. The examiner agrees. The 112(b) rejections to these claims have been withdrawn.
Applicant argues “Applicant also canceled claim 22 and respectfully submits that the rejection is now moot.” Remarks page 14. The examiner agrees. The 112(b) rejection to this claim is moot.
Applicant argues “the specification provides clear description regarding steps for performing the claimed invention (as described in response to the 112(f) interpretation) and thus provides algorithms for the claimed invention. As previously stated, a person of ordinary skill in computer software would know how to program the computer to perform the steps described in the specification.” Remarks pages 14-16. The examiner disagrees. Applicant’s argument regarding the steps performed does not overcome the 112(b) rejection, because the terms “module” and “unit” are not defined as being software performing these steps. It is unclear, from the claims and from the Specification, exactly what the nonce terms represent. Nowhere do the 

35 U.S.C. § 101
Applicant argues the claims are eligible because “the claimed invention at most includes or involves parameters (e.g., price) that relates to sales activities. Nothing in the claims involves a buyer who accepts any offer to sell from the product providers or even a product provider initiating an offer to sell. The claims are not directed toward sales activities because the lack of buyer or any initiated offer, i.e., the elements of a sale.” Remarks pages 17-19. The examiner disagrees. Sales activities and behaviors encompass more than just claims that explicitly recite an initiated offer. The October 2019 Update to the 2019 PEG lists multiple examples of subject matter where the commercial or legal interaction is advertising, marketing or sales activities or behaviors, including structuring of a sales force or marketing company, and using advertising as an exchange or currency. That this subject matter is not directed explicitly toward elements of a sale does not disqualify the subject matter from being a commercial or legal interaction such as advertising, marketing or sales activities or behaviors. Likewise, the claims at issue fall within the realm of sales activities and behaviors. The claims recite identifying similar products in order to determine that two product providers are identical. This is a sales activity because it relates to product listings provided by a seller, to a buyer. This is further illustrated in paragraph [0004] of the Specification, describing determining whether the same product provider exists in multiple 

Applicant argues the claims are eligible because the claims “provide operations to improve product classification technology over a computer network, e.g., the internet. With the claimed invention, a product processing system may be capable of classifying or categorizing products faster or without product identification information…the claims integrate the abstract idea into a practical application, and thus, are not directed to a judicial exception.” Remarks pages 19-20. The examiner disagrees. The October 2019 Update to Subject Matter Eligibility provided guidance on how to evaluate whether claims recite an improvement in the functioning of a computer or an improvement to other technology or technical field. For example, the October 2019 Update states “the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.” The guidance states that “[t]he specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art,” and that, “conversely, if the specification explicitly sets forth an improvement but in a conclusory manner…the examiner should not determine the claim improves technology.” That is, the claim includes the components or steps of the invention that provide the improvement described in the specification. Looking to the specification is a standard that the courts have employed when analyzing claims as it relates to improvements in technology. For example, in Enfish, the specification provided teaching that the claimed invention achieves benefits over conventional Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). Additionally, in Core Wireless the specification noted deficiencies in prior art interfaces relating to efficient functioning of the computer. Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356 (Fed Cir. 2018). With respect to McRO, the claimed improvement, as confirmed by the originally filed specification, was “…allowing computers to produce ‘accurate and realistic lip synchronization and facial expressions in animated characters…’” and it was “…the incorporation of the claimed rules, not the use of the computer, that “improved [the] existing technological process” by allowing the automation of further tasks”. McRO, Inc. v. Bandai Namco Games America Inc., 837 F.3d 1299, (Fed. Cir. 2016).
In this case, Applicant’s specification provides no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.” Id citing Enfish at 1327, 1336. This is reflected in paragraph [0004] of the Specification, describing determining whether the same product provider exists in multiple online transaction systems in order to effectively regulate online transactions and provide a satisfying transaction experience to a product provider.
Although the claims include computer technology such as an information determining apparatus, a first calculation module, a judging module, a matching unit, a first calculation unit and a second calculation unit, such elements are merely peripherally incorporated in order to implement the abstract idea. Put another way, these additional elements are merely used to apply the abstract idea of identifying similar product records in a technological environment without effectuating any improvement or change to the functioning of the additional elements or other Enfish, Core Wireless, and McRO. Unlike precedential cases, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities. The instant claims are not directed to improving “the existing technological process” but are directed to improving the commercial task of facilitating determination of multiple product records. The claimed process, while arguably resulting in a more efficient product record consolidation, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data related to product records while still employing the same processor and/or computer components used in conventional systems to improve identification of similar product records, e.g. a commercial process. As such, the claims do not recite specific technological improvements.

Conclusion
Previously cited Chen et al. (US 6853996 B1) teaches a method of mapping product listings to other listings. The listings may be consolidated based on name/title, and price correlation. Listings related to the same product are presented as a consolidated item.
Previously cited NPL Reference U teaches an analysis of product listings split into product categories. Analyses including word and sentiment analysis are used to classify products.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/ANNA MAE MITROS/Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625